DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This communication is in response to RCE filed on 10/28/2021. Amendment filed on 08/04/2021 has been acknowledged. Claim 1, 10, 11 and 16 have been amended. Claim 6 and 21 are cancelled. Claim 1, 10, 11 and 16 are independent claim.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
Priority
The application is a section 371 national stage application of International Application No. PCT/IB2013/054586 filed on June 4, 2013, which claims the benefit of U.S. Provisional Patent Application No.61/655,029, filed on June 4, 2012.

Response to Arguments
Applicant’s arguments filed in the amendments on 08/04/2021 have been fully considered but they are not persuasive. The reasons set forth below.

Response to Arguments
On pages 7 of the remarks, applicant argued about 112(a) rejection. When the “opt-in” is selected by a user, he/she is offered a choice to opt-in various data elements available in the collection process. Thus only portion of the data collected is associated with identity information.
Examiner respectfully disagrees. The plain dictionary meaning of “opt-in” is to choose to be involved in a scheme. When a user chooses “opt-in”, he/she becomes the part of the scheme. The scheme collects the data, then the user will receive that data without any interruption. For example, if the system collects data from Monday-Friday, then user will have access to the data that was collected Monday-Friday. “Opt-in” choice does not indicate that user will receive the portion of the data that was collected from Monday-Friday.


On pages 10 of the remarks, applicant argued that Loveland does not teach user can select when to associate identity information of a user with the collected sensor data or portions thereof.
Examiner respectfully disagrees. From the claim language (claim 1 and other independent claims) it is not clear what is meant by “when”. It is also not clear to the examiner the difference between “when” and “how”. When a model is designed, the designer programs the model when/how to response to any signal received. Thus “when” and “how” are interchangeable to each other. Loveland, Fig-3, [0043] teaches that the lighting control application may be launched on personal device upon a presence detection system detecting controllable lighting network in the vicinity of personal device. [0045], Fig-3 shows user interface for allowing a user to modify user preference data, such as the user’s selected interactivity level and the user’s lighting preferences. [0038], the identification system may determine the user identifier associated with the user by utilizing techniques for recognizing unique characteristics of the 

On pages 12 of the remarks, applicant further argued that Fein does not teach “associating identity information to the data collected”.
Examiner respectfully disagrees. The examiner interpreted the claim as - the user will set the privacy setting in the lighting control system. The lighting control system will apply the identity information to the data that is going to be collected so that identity information and collected data are associated with each other. 
Applicant argued that Fein does not teach storing data. Fein, [0045], internal sensor may be capable of detecting conditions within the building. Internal sensor may sense decreased natural light level in the building that cause a data reading of the light level to be sent control unit to elicit a change in the lighting system command by control unit to maintain a desired light level  setting in the portion of the building. Ordinary skill in the art understands how sensor works. The sensor detects light and convert that into electrical signal which is digitized to convert from analog to digital signal. The sensors contain necessary electronics to perform those. Ordinary skill in the art also understands that without storing the data the collected data can not be processed to produce desired output.

Fein, [0047], sensor may comprise a biometric sensor capable of distinguishing between two or more persons to detect the presence of the person. Such a biometric sensor may register the height of the person to distinguish between two or more person. Fein, [0048], the decision by control unit may depend upon who else is in the room, what the user’s preference settings are as input in the control unit and what control setting rules and priorities have been set by the user via the control unit. Fein, [0059], sensor data may be sent from sensor to control unit and may trigger a command by control unit based upon existing system settings. A sensor capable of detecting movement into a specific space of a building may trigger a command of new settings from control unit.
All these examples discuss identifying an individual and associating that data to data collection.

On pages 12 of the remarks, applicant further argued that Fein uses sensor data to both identify a user and control lighting or some other device, in contrast the present invention collects/stores data but only associates identity information to the collected/stored data.


On pages 13 of the remarks, applicant further argued that Fein senses information about a user to identify that user. But in the present invention data is stored and associated with identity information according to the settings.
Examiner respectfully disagrees. Fein, Fig-4, [0047], discusses detecting the presence of a person. Biometric sensor capable of distinguishing between two or more persons to detect the presence of the person. Biometric sensor may register the height of the person to distinguish between two or more persons. The system is programmed such a way that when height_1 is detected it will perform action_1, for height_2 it will perform action_2 and so on. Thus the sensor collects height data to figure out the identity of the person by comparing the biometric with some stored data. If the system determines that the collected data is height_1, then the system associates this identity information of the user and performs action_1 which controls the environment of the building. Thus Examiner interpreted the limitation as when height_1 is detected, the system when or how to associate identity information with data collected.

On pages 13-14 of the remarks, applicant further argued that Loveland does not teach “select privacy data settings pertaining to the data, wherein the privacy settings determine when the lighting control system is to associate identity information of the individual to at least portions of the data”.
Examiner respectfully disagrees. The dictionary meaning of “pertaining” is to have relation or reference. Loveland, [0009] teaches a user may specify a preferred level of interactivity with controllable lighting networks. By selecting on of the options, the user may exercise control over the kinds of personal information transmitted to controllable lighting networks. [0012], teaches interactivity level like OFF level, IGNORE level, PERSONAL level, BROADCAST level, ADJUST level. The different levels associate user identifier and user preference data.

On pages 13-14 of the remarks, applicant further argued that Fein teaches to store data and identify a user. It does not allow a user to determine when the lighting control system is to associate identity information of the individual to at least portions of the data.


For the entire above reasons examiner maintains the rejection.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 10, 11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claim 1, 10, 11 and 16 have been amended to recite “portions of data” and “associating identity information to the at least portions of the data collected according to the recorded selections for the data”.
The specification does not discuss anything about “portions of data”. Therefore the independent claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention and fail to comply with the written requirement.
Claim 2-5, 7-9, 17-19 and 22 are dependent on claim 1. Claim 12-15 and 20 are dependent on claim 11. The dependent claims inherited the deficiency of independent claims and are also rejected for same rational.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “associate identity information of the individual to at least portions of the data collected”. Claim 1 further recites “storing the at least portions of data in the space”. Because of the proper antecedent basis issue, the claim is vague and indefinite. It is not clear if portions of the previous data is being stored. Similar rational is applicable for claim 10, 11 and 16.
Claim 2-5, 7-9, 17-19 and 22 are dependent on claim 1. Claim 12-15 and 20 are dependent on claim 11. The dependent claims inherited the deficiency of independent claims and are also rejected for same rational.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claim 1, 3-5, 10-16 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loveland (International Publication Number WO 2011/001320 A1) in view of Fein (US Patent Application Publication No. 2007/0173978 A1).

Regarding Claim 1, Loveland discloses a method for protecting the privacy of an individual in which data is capable of being collected and stored by a lighting control system, the method comprising (Loveland, Fig-1, abstract, user’s preferred level of interaction with a controllable lighting network is also used in conjunction with personal mobile electronic communication devices to allow the user to control lighting within controllable lighting networks):
providing an interface to the individual by which the individual can select various privacy settings pertaining to the data (Loveland, ¶[0009]-¶[0011], the invention receives communication from personal mobile device that enables users to specify preferred interactivity levels. ¶[0031], user can select various interactivity level like OFF level, IGNORE level, PERSONAL level, BROADCAST level, ADJUST level. The user may select an interactivity level using a user interface displayed by an application. ¶[0045], a user interface for allowing a user to modify user preference data, such as the user’s selected interactivity level and the user’s lighting preferences), 
wherein the privacy settings determine when the lighting control system is to associate identity information of the individual to at least portions of the data collected (Loveland, [0038], the identification system may determine the user identifier associated with the user by utilizing techniques for recognizing unique characteristics of the user and checking a second memory for a user identifier associated with the how to associate identity information of the user. );
recording one or more selections made by the individual (Loveland, ¶[0022], various interactivity level is selected. Also, ¶[0012], different interactivity levels are selected. A personal level granting the controllable lighting network access to both the user identifier and the user preference data and indicating that the controllable lighting network should control the lighting in the vicinity of the user based on the user preference data associated with the user. Loveland, ¶[0013], processor 
Loveland does not explicitly disclose the following limitation that Fein discloses:
storing the at least portions of data and associating identity information to the at least portions of the data collected according to the recorded selections for the data (Fein, ¶[0050], control unit may stay in contact with Yahoo.com stock quotes, which may supply the data that a user’s portfolio is up 6% for the day. The stock portfolio data may also cause control unit to send request to multiple other devices, such as a wine refrigeration system type appliance to move the temperature from 45 degree to 34 degrees in anticipation of consumption of champagne. Here this collection of data is referred to as “data1”. Also ¶[0059], control unit may trigger a command based upon existing system settings. A sensor capable of detecting movement into specific space of a building may trigger a command of new settings from control unit. ¶[0061], control unit may receive data /command from one or more environmental devices, from external server, from mobile device. Control unit may regulate devices inside building and outside buildings as security system, sprinkler system or automobile. This collection of data is referred to “data2”. Here “portions of data” is interpreted as “data1” and “data2”.);


Regarding claim 3, Loveland in view of Fein discloses the method of claim 1 wherein the data is collected by one or more devices, wherein said non-lighting devices are selected from the group consisting of a camera, a sensor, a dimming ballast, a user interface, motorized blinds, and combinations thereof (Loveland, ¶[0015]- ¶[0016], lighting control application comprises one or more user interfaces. ¶[0056], sensor system may utilize sensors such as motion sensors and light sensors to detect movement and changes in lighting associated with a physical space. Also Fein, ¶[0047], sensor may comprise a biometric sensor capable of detecting the presence of a person. The biometric sensor may register the height of the person to distinguish between two or more 

Regarding claim 4, Loveland in view of Fein discloses the method of claim 3 wherein said sensors are selected from the group consisting of an occupancy sensor, a motion detector, a light sensor, a thermal sensor, a temperature sensor, a humidity sensor, and combinations thereof (Loveland, ¶[0056], sensor system may utilize sensors such as motion sensors and light sensors to detect movement and changes in lighting associated with a physical space. Also Fein, ¶[0047], sensor may comprise a biometric sensor capable of detecting the presence of a person. The biometric sensor may register the height of the person to distinguish between two or more persons. The biometric sensor may comprise a retinal sensor, a fingerprint sensor, a voice recognition sensor, a heat signature sensor).

Regarding claim 5, Loveland in view of Fein discloses the method of claim 1 further comprising reporting of any collected data in accordance with the recorded selections (Loveland, ¶[0013], processor receives the signal indicative of the user location data and extracts the user location data from the signal and also checks if interactivity level authorizes the user location for transmission to the controllable lighting network. Also Fein, ¶[0050], control unit may stay in contact with Yahoo.com stock quotes, which may supply the data that a user’s 

Regarding claim 10, Loveland discloses a method for protecting the privacy of an individual in which data is capable of being collected and stored by a Networked Lighting Control System (NLCS) in accordance with the individual's preferences (Loveland, Fig-1, abstract, user’s preferred level of interaction with a controllable lighting network is also used in conjunction with personal mobile electronic communication devices to allow the user to control lighting within controllable lighting networks), the method comprising:
automatically uploading the individual's privacy settings from his browser settings when the individual logs in to the NLCS system (Loveland, ¶[0009]-¶[0011], the invention receives communication from personal mobile device that enables users to specify preferred interactivity levels. ¶[0031], user can select various interactivity level like OFF level, IGNORE level, PERSONAL level, BROADCAST level, ADJUST level. The user may select an interactivity level using a user interface displayed by an application. ¶[0045], a user interface for allowing a user to modify user preference data, such as the user’s selected interactivity level and the user’s lighting preferences);
wherein the privacy settings determine when the NLCS system is to associate identity information of the individual to at least portions of how/when to associate identity information of the user);
recording said privacy settings (Loveland, ¶[0022], various interactivity level is selected. Also, ¶[0012], different interactivity levels are selected. A personal level granting the controllable lighting network access to both the user 
Loveland does not explicitly disclose the following limitation that Fein discloses:
storing the at least portions of data in the space and associating identity information to the at least portions of the collected data according to the recorded privacy settings for the data (Fein, ¶[0050], control unit may stay in contact with Yahoo.com stock quotes, which may supply the data that a user’s portfolio is up 6% for the day. The stock portfolio data may also cause control unit to send request to multiple other devices, such as a wine refrigeration system type appliance to move the temperature from 45 degree to 34 degrees in anticipation of consumption of champagne. Also ¶[0059], control unit may trigger a command based upon existing system settings. A sensor capable of detecting movement into specific space of a building may trigger a command of new settings from control unit. ¶[0061], control unit may receive data /command from one or more environmental devices, from external server, from mobile device. Control unit may regulate devices inside building and outside buildings as security system, sprinkler system or automobile. This 
Loveland in view of Fein are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “managing interaction with controllable networks to relate to the management and handling of preference settings for users”. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Loveland with the teaching in Fein to include the idea of preferred level of interactivity with controllable network to exercise the control of network’s reaction to user’s preference to make the existing system more efficient.

Regarding claim 11, Loveland discloses a lighting control system that provides protection of the privacy of an individual in which data is capable of being collected and stored by the lighting control system, the lighting control system comprising (Loveland, Fig-1, abstract, user’s preferred level of interaction with a controllable lighting network is also used in conjunction with personal mobile electronic communication devices to allow the user to control lighting within controllable lighting networks):
a plurality of devices for which the data related to the area can be obtained (Loveland, Fig-1, abstract);

an interface to provide the individual a menu by which the individual can select various privacy settings relate to the collection of data (Loveland, ¶[0009]-¶[0011], the invention receives communication from personal mobile device that enables users to specify preferred interactivity levels. ¶[0031], user can select various interactivity level like OFF level, IGNORE level, PERSONAL level, BROADCAST level, ADJUST level. The user may select an interactivity level using a user interface displayed by an application. ¶[0045], a user interface for allowing a user to modify user preference data, such as the user’s selected interactivity level and the user’s lighting preferences).
wherein the privacy settings determine when the lighting control system is to associate identity information of the individual to at least portions of the data (Loveland, [0038], the identification system may determine the user identifier associated with the user by utilizing techniques for recognizing unique characteristics of the user and checking a second memory for a user identifier associated with the unique characteristics. Unique characteristics of users may include characteristics related to fingerprints or faces. ¶[0053], illumination settings of luminaries associated with controllable lighting network is authorized by the user’s selected interactivity level, the processor may additionally generate a signal indicative of the user specified data for transmission to controllable lighting network. Controllable lighting how to associate identity information of the user);
Loveland does not explicitly disclose the following limitation that Fein discloses:
a database associated with the computer wherein the portions of data is collected and stored, and identity information is associated to the at least portions of data according to the individual’s selected privacy settings for the data (Fein, ¶[0050], control unit may stay in contact with Yahoo.com stock quotes, which may supply the data that a user’s portfolio is up 6% for the day. The stock portfolio data may also cause control unit to send request to multiple other devices, such as a wine refrigeration system type appliance to move the temperature from 45 degree to 34 degrees in anticipation of consumption of champagne. Here this collection of data is referred to as “data1”. Also ¶[0059], control unit may trigger a command based upon existing system settings. A sensor 
Loveland in view of Fein are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “managing interaction with controllable networks to relate to the management and handling of preference settings for users”. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Loveland with the teaching in Fein to include the idea of preferred level of interactivity with controllable network to exercise the control of network’s reaction to user’s preference to make the existing system more efficient.

Regarding claim 12, Loveland in view of Fein discloses the lighting control system of claim 11 wherein one or more the plurality of devices are selected from of a camera, a sensor, a user interface, motorized blinds, and combinations thereof (Loveland, ¶[0015]- ¶[0016], lighting control application comprises one or more user interfaces. ¶[0056], sensor system may utilize 

Regarding claim 13, Loveland in view of Fein discloses the lighting control system of claim 12 wherein the sensors are selected from an occupancy sensor, a motion detector, a light sensor, a thermal sensor, a temperature sensor, a humidity sensor, and combinations thereof (Loveland, ¶[0056], sensor system may utilize sensors such as motion sensors and light sensors to detect movement and changes in lighting associated with a physical space. Fein, ¶[0047], sensor may comprise a biometric sensor capable of detecting the presence of a person. The biometric sensor may register the height of the person to distinguish between two or more persons. The biometric sensor may comprise a retinal sensor, a fingerprint sensor, a voice recognition sensor, a heat signature sensor).

Regarding claim 14, Loveland in view of Fein discloses the lighting control system of claim 11 wherein the computer generates collected data reports in accordance with said selections (Loveland, ¶[0013], processor receives the signal indicative of the user location data and extracts the user location data 

Regarding claim 15, Loveland in view of Fein discloses the lighting control system of claim 11 wherein the interface for providing the individual a menu is selected from a special purpose or general purpose processing system, a desktop computer, a laptop computer, a palm computer, a personal digital assistant (PDA), a smart phone, and combinations thereof (Loveland, ¶[0009]-¶[0011], the invention receives communication from personal mobile device that enables users to specify preferred interactivity levels. ¶[0031], user can select various interactivity level like OFF level, IGNORE level, PERSONAL level, BROADCAST level, ADJUST level. Also Fein, ¶[0050], control unit may stay in contact with Yahoo.com stock quotes, which may supply the data that a user’s portfolio is up 6% for the day. The stock portfolio data may also cause control unit to send request to multiple other devices, such as a wine refrigeration system type appliance to move the temperature from 45 degree to 34 degrees in anticipation of consumption of champagne.).

Regarding claim 16, Loveland discloses a computer-readable, non-transitory medium having stored therein instructions for causing at least   for protecting the privacy of an individual in which data is capable of being collected and stored by a lighting control system, wherein the data comprises information related to non-lighting devices in the space, the method comprising (Loveland, Fig-1, abstract, user’s preferred level of interaction with a controllable lighting network is also used in conjunction with personal mobile electronic communication devices to allow the user to control lighting within controllable lighting networks):
providing an interface to the individual by which the individual can select various privacy settings pertaining to the collection of data (Loveland, ¶[0009]-¶[0011], the invention receives communication from personal mobile device that enables users to specify preferred interactivity levels. ¶[0031], user can select various interactivity level like OFF level, IGNORE level, PERSONAL level, BROADCAST level, ADJUST level. The user may select an interactivity level using a user interface displayed by an application. ¶[0045], a user interface for allowing a user to modify user preference data, such as the user’s selected interactivity level and the user’s lighting preferences);
wherein the privacy settings determine when the lighting control system is to associate identity information of the individual to at least portions of the data collected (Loveland, [0038], the identification system may determine the user identifier associated with the user by utilizing techniques for recognizing unique characteristics of the user and how to associate identity information of the user);
recording said privacy settings (Loveland, ¶[0022], various interactivity level is selected. Also, ¶[0012], different interactivity levels are selected. A personal level granting the controllable lighting network access to both the user identifier and the user preference data and indicating that the controllable lighting network should control the lighting in the vicinity of the user based on the user preference data associated with the user. Loveland, ¶[0013], processor 
Loveland does not explicitly disclose the following limitation that Fein discloses:
storing the at least portions of data in the space and associating identity information to the at least portions of the data collected according to the recorded selections for the data (Fein, ¶[0050], control unit may stay in contact with Yahoo.com stock quotes, which may supply the data that a user’s portfolio is up 6% for the day. The stock portfolio data may also cause control unit to send request to multiple other devices, such as a wine refrigeration system type appliance to move the temperature from 45 degree to 34 degrees in anticipation of consumption of champagne. Here this collection of data is referred to as “data1”. Also ¶[0059], control unit may trigger a command based upon existing system settings. A sensor capable of detecting movement into specific space of a building may trigger a command of new settings from control unit. ¶[0061], control unit may receive data /command from one or more environmental devices, from external server, from mobile device. Control unit may regulate devices inside building and outside buildings as security system, sprinkler system or automobile. This collection of data is referred to “data2”. Here “portions of data” is interpreted as “data1” and “data2”);


Regarding claim 22, Loveland in view of Fein discloses the method of claim 1, further including providing, by the lighting control system, the collected data in the space to an operational management system for analysis, with or without identity information of the individual associated to the collected data based on the recorded selection (Fein, ¶[0045], internal sensor may detect conditions within the building. Internal sensor may sense decreased natural light level in a portion of the building that cause a data reading of the light level to be sent control unit to elicit a change in the lighting system command by control unit to maintain a desired light level setting in the portion of the building).
Claim 2 and 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loveland (International Publication Number WO 2011/001320 A1) in view of Fein (US Patent Application Publication No. 2007/0173978 A1) and further in view of Lee (US Patent Publication No. US 2003/0227439 A1).

Regarding claim 2, Loveland in view of Fein does not disclose the following limitation that Lee discloses: 
the method of claim 1 wherein the lighting control system is a Hybrid Integrated Lighting and Daylight Control system and the data relates to an individual's work space (Lee, ¶[0021], Rooms R1 and R2 have cameras, heating units, speakers lights. ¶[0023], lines may be input to a separate lighting controller that provides the appropriate dimming control signals to L1 and L2).
Loveland in view of Fein and Lee are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “managing interaction with controllable lighting networks”. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Loveland with the teaching in Fein and Lee to include the idea of preferred level of interactivity with controllable lighting network to exercise the control of network’s reaction to user’s preference to achieve better efficiency of the existing system.

Regarding claim 7, Loveland in view of Fein and Lee discloses the method of claim 2 wherein the privacy settings comprise an "Opt De-Identify" option, whereby the individual can specify one or more data element categories for which data associated with the individual’s work space is incapable of being linked to the individual’s work space and the method further including the step 

Regarding claim 8, Loveland in view of Fein and Lee discloses the method of claim 2 wherein the privacy settings comprise an "Opt Restricted Use" option, whereby the individual can limit what purposes the collected data associated with the individual’s work space is permitted to be used and the method further including the step of restricting use of the data for that individual to predetermined uses (Loveland, ¶[0009]-¶[0011], the invention receives communication from personal mobile device that enables users to specify preferred interactivity levels. ¶[0031], user can select various interactivity level 

Regarding claim 9, Loveland in view of Fein and Lee discloses the method of claim 2 wherein the privacy settings comprise an "Opt In" option, whereby the individual can specify one or more data element categories for which data associated with the individual’s work space is permitted and the method further including the step of allowing use of the data from the devices collection of data for that individual to predetermined uses (Loveland, ¶[0009]-¶[0011], the invention receives communication from personal mobile device that enables users to . 

Claim 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loveland (International Publication Number WO 2011/001320 A1) in view of Fein (US Patent Application Publication No. 2007/0173978 A1) and in further view of Verfuerth (US Patent Publication No. US 2012/0040606 A1).

Regarding claim 17, Loveland in view of Fein does not disclose the following limitation that Verfuerth teaches:
the method of claim 1 wherein the lighting control system relates to an outdoor lighting facility (Verfuerth, abstract, outdoor lighting fixture includes a first ballast for controllably providing power to at least a lamp for illuminating an outdoor area).
Loveland in view of Fein and Verfuerth are analogous art because they are from the “same field of endeavor” and are from the same 

Regarding claim 18, Loveland in view of Fein does not disclose the following limitation that Verfuerth teaches:
the method of claim 17 wherein the data relates to one or more outdoor areas in proximity to an individual's home (Verfuerth, abstract, outdoor lighting fixture includes a first ballast for controllably providing power to at least a lamp for illuminating an outdoor area).

Regarding claim 19, Loveland in view of Fein does not disclose the following limitation that Verfuerth teaches:
the method of claim 17 wherein the data relates to one or more outdoor areas in proximity to an individual's workplace (Verfuerth, abstract, outdoor lighting fixture includes a first ballast for controllably providing power to at least a lamp for illuminating an outdoor area).

Regarding claim 20, Loveland in view of Fein does not disclose the following limitation that Verfuerth teaches:
		the system of claim 11 wherein one or more of the plurality of devices is located within outside lighting units (Verfuerth, abstract, outdoor lighting fixture includes a first ballast for controllably providing power to at least a lamp for illuminating an outdoor area).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 



/WASIKA NIPA/           Primary Examiner, Art Unit 2433